Opinion of the Court
PER Curiam:
The accused Marine was found guilty, following trial before a general court-martial, of desertion terminated by apprehension, in violation of the Uniform Code of Military Justice, Article 85, 50 USC § 679. We are concerned here only with the sufficiency of the finding of apprehension, which rested solely upon two Government exhibits. These documents — Bongiorni’s service record book and the Formal Report of Absen*166tees and Deserters — both recited that he had been apprehended at 5:00 p.m. on January 12, 1955, in Chattanooga, Tennessee, by civilian law enforcement agents and surrendered to military authorities the following morning.
The entries concerning apprehension were made pursuant to official duties imposed by directives of the Marine Corps. See United States v. Bennett, 4 USCMA 309, 15 CMR 309. They sufficed — absent any sort of challenge to the correctness of the facts recited' — to sustain the court’s finding that the accused had been apprehended. United States v. Simone, 6 USCMA 146, 19 CMR 272; United States v. Lugo, 6 USCMA 151, 19 CMR 277.
Accordingly, we must affirm the findings and sentence as approved by intermediate reviewing authorities.